Citation Nr: 1550185	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  10-42 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, to include as secondary to service-connected knee disabilities.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected knee disabilities.

3.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to April 1995.

These matters are before the Board of Veterans' Appeals (the Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran appeared for a July 2015 Board hearing before the undersigned; a transcript of the hearing is of record.


FINDINGS OF FACT

1.  An unappealed July 2007 rating decision denied service connection for a lower back injury with radiating pain down the right leg because the evidence did not show that the injury was related to the Veteran's service-connected right knee disability or was incurred during service.

2.  The evidence received since the unappealed July 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disability.

3.  The Veteran currently has a low back disability, and evidence indicates that it is at least as likely as not a result of his service-connected knee disabilities.

4.  The Veteran currently has a right hip disability, and evidence indicates that it is at least as likely as not a result of his service-connected knee disabilities.


CONCLUSIONS OF LAW

1.  The July 2007 rating decision that denied service connection for a lower back injury with radiating pain down the right leg is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a low back disability have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

4.  The criteria for service connection for a right hip disability have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

I. New and Material Evidence

The claim of entitlement to service connection for a lower back injury with radiating pain down the right leg was initially denied in a July 2007 rating decision.  The decision stated that the evidence did not show that lower back injury was related to service-connected right knee disability or that it was incurred during service.  The Veteran was notified of the rating decision and his appellate rights.  He did not appeal or submit any evidence within one year of notice of this rating decision.  Therefore, the July 2007 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In August 2009, the Veteran requested to reopen the claim of entitlement to service connection for a low back disability.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Evidence obtained since the July 2007 rating decision includes VA treatment records, private treatment records, the report of a November 2009 VA examination, and a March 2010 private medical opinion from Dr. L.V.  The March 2010 private opinion stated that the Veteran's back problems were caused by his prolonged gait disturbance which was secondary to his knee joint abnormalities.

The Board therefore finds that the evidence submitted since the July 2007 rating decision (as noted in the previous paragraph), relates to one of the unestablished facts necessary to substantiate the appellant's claim, that of a proximate, causal relationship between the Veteran's service-connected knee disabilities and his current low back disability.  See 38 C.F.R. § 3.310.  This evidence raises a reasonable possibility of substantiating the claim when combined with VA assistance and considered with the other evidence of record.  The additional evidence is therefore found to be new and material, and the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

II. Service Connection

The Veteran contends that he has a low back disability and a right hip disability which were caused or aggravated by his service-connected knee disabilities.  He testified in July 2015 that he gradually developed low back and hip pain due to his gait disturbance caused by knee disabilities, and that it has led to pain and increased physical limitations.  The Veteran is currently service connected for right knee (residuals of injury (degenerative joint disease) and instability) and for left knee (strain).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 
38 C.F.R. § 3.303(a).

Arthritis is classified as a "chronic disease" under 38 C.F.R. § 3.309(a).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the appellant's separation from service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

After reviewing all of the evidence of record, the Board finds that the criteria for establishing entitlement to service connection for a low back disability and for a right hip disability have been met.

The evidence shows that the Veteran does have current disabilities of the low back and right hip.  The November 2009 examiner diagnosed the Veteran with lumbar spine degenerative disc disease and sciatica.  The Veteran's private and VA treatment records show various diagnoses of the lumbar spine, including lumbar spondylosis, lateral disc protrusion, and lumbar radiculopathy.  A September 2009 magnetic resonance imaging scan (MRI) showed lumbar disc desiccation, disc protrusion, and disc bulge.  A July 2011 MRI of the lumbar spine showed L4-5 and L3-4 degenerative disc disease.  

While the November 2009 VA examiner did not find a separate hip diagnosis, and wrote that his right hip pain was likely radiation of pain from the lower back into the right hip and leg, the Veteran's treatment records do show evidence of a separate diagnosis pertaining to the hip.  A July 2011 MRI of the right hip showed improvement of the right glut minimum tendinopathy, degenerative changes with mild marrow edema and the public symphysis, and degenerative changes of the anterior sacroiliac joints.  In August 2011, the Veteran was diagnosed with sacroiliac joint degenerative changes.

There is also competent medical evidence that the Veteran's low back and right hip disorders have been caused by his service-connected knee disabilities.  The Veteran's private physician L.V. wrote in March 2010 that the Veteran's osteoarthritis of the right hip and back problems were linked to prolonged gait disturbance cause by knee joint abnormalities.  Additionally, a September 2011 note from the Veteran's physician W.S. stated that he believes the Veteran's hip and other joint pain "did stem from the original right knee injury, which has led to a cascade of unfortunate orthopedic maladies."

Thus, the Board finds that there is probative, competent medical evidence of record that the Veteran has current diagnoses of the low back and right hip and that they have been proximately caused by his service-connected knee disabilities.  See 38 C.F.R. §§ 3.310(a).  The Board acknowledges that the November 2009 VA examiner came to a differing opinion regarding the cause of the Veteran's current low back and hip disabilities.  However, under the "benefit-of-the-doubt" rule, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Veteran shall prevail upon the issue.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  The evidence is at least in equipoise regarding the relationship of the Veteran's low back and right hip disabilities to his service-connected knee disabilities.  Hence, affording the Veteran the benefit of the doubt, entitlement to service connection for a low back disability and a right hip disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability, to include as secondary to service-connected knee disabilities, is reopened.

Entitlement to service connection for a low back disability, as secondary to service-connected knee disabilities, is granted.

Entitlement to service connection for a right hip disability, as secondary to service-connected knee disabilities, is granted.



____________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


